EXHIBIT 10.28

Amendment to Nonemployee Director Fully Vested Stock Option Agreement

 

This Amendment to Nonemployee Director Fully Vested Stock Option Agreement
(“Amendment”) is made effective as of December 13, 2018 by and between Total
System Services, Inc. (“TSYS”) and Nonemployee Director.

Each Nonemployee Director Fully Vested Stock Option Agreement entered into
between TSYS and Nonemployee Director in 2011, 2012, 2013, 2014, 2015, 2016,
2017 and 2018, as applicable, is amended to delete the second and third
paragraphs of Section 2 thereof in their entirety and replace them with the
following:

“In the event the Option Holder’s service as a Nonemployee Director of the
Company ceases for any reason, the Option may be exercised by the Option Holder
(or in the event of death the legal representative of the Option Holder’s estate
or legatee under the Option Holder’s will) for the remainder of the Option’s
term.”

Except as described above, the terms of the Nonemployee Director Fully Vested
Stock Option Agreement entered into between TSYS and Nonemployee Director in
2011, 2012, 2013, 2014, 2015, 2016, 2017 and 2018, as applicable, will remain in
full force and effect.

 

In witness whereof, the parties have executed this Amendment effective as of the
date set forth above.

 

Total System Services, Inc.

By:/s/Garilou Page

Title:Assistant Secretary

 

 



Nonemployee Director

 

 



--------------------------------------------------------------------------------